Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the application filed on 12/02/2019.
Claims 1-20 are pending.

Priority
2.	This application is a Continuation of 15/065,099 (Patent US 10496719), which was filed on 03/09/2016, was acknowledged and considered

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 03/09/2016 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Examiner’s Note
4.	“sensor measurement” is interpreted as actual data measured by a sensor. 
	“a display order” is interpreted as searching or selective criterion, aspects, dimensions or categories that a user selects for displaying.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-4, 6-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al (US 20150253334).
Claim 1:
	Johnson suggests a method comprising: at a device comprising one or more processors, a non-transitory memory and a display: receiving a request to display a plurality of data items [Par 48-49 (allowing a user to select one or more criterion to activate the display)]; obtaining a sensor measurement via one or more sensors [Par 35 (various measurements) and par 44 and 51 (obtaining or receiving sensor data from various sensors)]; determining a display order for the plurality of data items based on the sensor measurement [Par 48-49 (user’s command) and par 35, 44 and 46 (displaying sensor data based on certain criterion)]; and displaying the plurality of data items in accordance with the display order [Par 35, 44 and 46-29 (displaying sensor data based on certain criterion)].
Claim 2:
	Johnson suggests wherein obtaining the sensor measurement includes receiving the sensor measurement from a wearable computing device that is in communication with the device [Par 35, 81, 84, 114 and Fig 13B (heart rate and glucose sensor is a mobile device that is wearable)].
Claim 3:
	Johnson suggests wherein obtaining the sensor measurement includes receiving a heart rate measurement; and wherein determining the display order for the plurality of data items includes determining the display order for the plurality of data items based on the heart rate measurement [Par 35, 81 and 84 (heart rate)].
Claim 4:
	Johnson suggests wherein obtaining the sensor measurement includes receiving a blood glucose measurement; and wherein determining the display order for the plurality of data items includes determining the display order for the plurality of data items based on the blood glucose measurement [Par 47, 48 and 51 (blood glucose)].
Claim 6:
	Johnson suggests wherein obtaining the sensor measurement includes receiving an indication of a state of an electrical appliance; and wherein determining the display order for the plurality of data items includes determining the display order for the plurality of data items based on the state of the electrical appliance [Par74 and  82  (“a status of the receiving display device”)].
Claim 7:
	Johnson suggests wherein obtaining the sensor measurement includes receiving application data from an application that is installed on the device; and wherein determining the display order for the plurality of data items includes determining the display order for the plurality of data items based on the application data [Par 103  (display based on background application or quick display application)].
Claim 8:
Johnson suggests wherein the application data is associated with a calendar event stored in a calendar application; and wherein determining the display order for the plurality of data items includes determining the display order for the plurality of data items based on the calendar event [Par 60  (“time period”, “periods of weeks, months, or years”)].
Claim 9:
	Johnson suggests wherein the application data indicates a start time associated with the calendar event; and wherein determining the display order for the plurality of data items includes determining the display order for the plurality of data items based on a time difference 25 between a current time and the start time associated with the calendar event [Par 42, 71 and 73  (“time intervals”, “time…window”)].
Claim 10:
	Johnson suggests wherein the plurality of data items includes a first data item associated with a first time duration and a second data item associated with a second time duration [Par 47 (“2 or 5 seconds”)]; and wherein displaying the plurality of data items comprises displaying the first data item above the second data item when the first time duration is less than the time difference and the second time duration is greater than the time difference [Par 46 and 60 (data being displayed based on selected time intervals or time windows)].
Claim 11:
	Johnson suggests wherein determining the display order comprises generating respective relevance scores for the plurality of data items based on the sensor measurement; and wherein displaying the plurality of data items comprises displaying the plurality of data items in a descending order of the respective relevance scores [Par 135 (“reverse order”)].
Claim 12:
Johnson suggests wherein the one or more sensors are worn by or attached to a person [Par 35, 81, 84, 114 and Fig 13B (heart rate and glucose sensor is a mobile device that is wearable)].
Claim 13:
	Johnson suggests wherein determining the display order for the plurality of 15 data items comprises: transmitting the sensor measurement; and receiving the display order in response to transmitting the sensor measurement [Par 84 and 114 (“sensor/transmitter”)].
Claim 14:
Claim 14 essentially the same as claim 1 except that it sets forth the claimed invention as a device rather a method and rejected under the same reasons as applied above.
Claim 15:
Claim 15 essentially the same as claim 3 except that it sets forth the claimed invention as a device rather a method and rejected under the same reasons as applied above.
Claim 16:
Claim 16 essentially the same as claim 4 except that it sets forth the claimed invention as a device rather a method and rejected under the same reasons as applied above.
Claim 18:
Claim 18 essentially the same as claim 9 except that it sets forth the claimed invention as a device rather a method and rejected under the same reasons as applied above.
Claim 19:
Claim 19 essentially the same as claim 10 except that it sets forth the claimed invention as a device rather a method and rejected under the same reasons as applied above.
Claim 20:
.



Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 5 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johnson et al (US 20150253334) in view of Mensinger et al (US 20090240120). 
Claim 5:
	The combined teachings of Johnson and Mensinger suggest wherein obtaining the sensor measurement includes receiving an indication of a type of rhythm exhibited by a brain of a person; and wherein determining the display order for the plurality of data items includes determining the display order for the plurality of data items based on the type of rhythm exhibited by the brain of the person [Mensinger: Par 142-143 (brain scintillator)].
Both references (Johnson and Mensinger) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as data sensor system. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Johnson and Mensinger before him/her, to modify the system of Johnson with the teaching of Mensinger in order to measure brain data [Mensinger: Par 142-143 (brain scintillator)].
Claim 17:
Claim 17 essentially the same as claim 5 except that it sets forth the claimed invention as a device rather a method and rejected under the same reasons as applied above.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
09/09/2021

/HUNG D LE/Primary Examiner, Art Unit 2161